DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy et al (US Publication 2018/0185660) in view of Sloman (US Patent 6,101,416).
Referring to Claims 1, 12 and 16, Eddy et al teaches an implantable system/method, comprising: an atrial leadless pacemaker (aLP) including a pulse generator configured to produce pacing pulses (e.g. Paragraph [0046] discloses a plurality of leadless cardiac pacemaker devices may be implanted such as by having one or more atrial devices and Paragraph [0064] discloses atrial-placed LCP (not shown) [in Figure 3] is also included); at least two electrodes electrically coupled to the pulse generator and configured to deliver pacing pulses produced by the pulse generator to a patient's atrium (e.g. Paragraph [0049] discloses the LCP have at least 2 therapy delivery electrodes for therapy delivery); a ventricular leadless pacemaker (vLP) including at least two electrodes (e.g. Figure 3, Elements 104 or 106 and Paragraph [0046] discloses a plurality of LCP devices implanted such as by having one or more atrial devices and one or more ventricular devices and Paragraph [0049] discloses the LCP having at least 2 electrodes); a sensing circuit electrically coupled to the at least two electrodes of the vLP and configured to sense a ventricular electrogram (vEGM) (e.g. Figure 2, Element 56 and Paragraphs [0051] and [0061]); a memory that stores one or more morphology templates including a paced atrial activation morphology template corresponding to far-field atrial signal components expected to be present in the vEGM when an atrial pacing pulse delivered by the aLP captures atrial tissue (e.g. Paragraph [0010] discloses switching a template used in analyzing atrial activity sensing in response to a detected change in posture); at least one of a processor or controller configured to compare a morphology of a portion of the sensed vEGM to the paced atrial activation morphology template to thereby determine whether a match therebetween is detected (e.g. Paragraph [0075] discloses P-wave detection by comparing a portion of the cardiac signal to a P-wave template); based on a match being detected between the 
 	Sloman teaches that it is known to deliver atrial stimulation and use far-field signals compared to a template to verify atrial capture as set forth in Figure 2 Elements 152-156 and Column 5 lines 47-58 to provide improving patient therapy by verifying atrial capture or identify that stimulation parameters need to be changed when capture does not occur.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Eddy et al, with delivering atrial stimulation and using far-field signals compared to a template to verify atrial capture as taught by Sloman, since such a modification would provide the predictable results of improving patient therapy by verifying atrial capture or identify that stimulation parameters need to be changed when capture does not occur.
Referring to Claim 2, Eddy et al in view of Sloman teaches the method of claim 1, wherein: the one or more morphology templates stored in the memory of the vLP includes at least first and second paced atrial activation morphology templates (e.g. Paragraphs [0010] and [0076] discloses switching a template in analyzing atrial activity in response to a change in Howard v. Detroit Stove Works, 150 U.S. 164 (1893), See MPEP 2144.04(V)(B).  Such a combination would reduce 
Referring to Claim 20, Eddy et al in view of Sloman teaches the LP of claim 16, wherein: for one or more different type of morphology template stored in the memory of the LP there are at least two versions of the morphology template; the LP comprises a sensor that can be used to monitor a posture of a patient within which the LP and the further LP are implanted ;the at least one of a processor or controller of the LP is configured to monitor a posture of the patient using the sensor; select, based on the monitored posture of the patient, which version of one or more types of morphology templates stored in the memory is/are to be compared to the morphology of a portion of the sensed EGM to thereby determine whether a match therebetween is detected (e.g. Paragraphs [0010], [0076], and [0082] discloses if the patient has gone from laying down to standing the device reconfigures its P-wave template (a switch of the template 242)).

Claims 3-5, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy et al (US Publication 2018/0185660) in view of Sloman (US Patent 6,101,416), as applied above, and further in view of Sheldon et al (US Publication 2016/0114169).
Referring to Claims 3, 13 and 17, Eddy et al in view of Sloman teaches the claimed invention, wherein the one or more morphology templates stored in the memory of the vLP using far-field signals compared to a template to verify atrial capture (e.g. Sloman Figure 2 Elements 152-156 and Column 5 lines 47-58).  However, Eddy et al does not disclose  as taught by Sheldon et al, since such a modification would provide the predictable results of improving identification that stimulation parameters are sufficient for pacing of heart (e.g. reduces likelihood of noise indicating a false capture).

Referring to Claims 4, and 15, Eddy et al in view of Sloman and Sheldon et al teaches the claimed invention, wherein for one or more different type of morphology template stored in the memory of the vLP there are at least first and second versions of the morphology template, wherein the first version is to be used when a patient has a first posture, and the second version is to be used when the patient has a second posture, and wherein the method further comprises monitoring a posture of the patient and selecting which version of the morphology templates are to be compared to the morphology of a portion of the sensed vEGM to thereby determine whether a match therebetween is detected (e.g. Paragraphs [0010], [0076], and [0082] discloses if the patient has gone from laying down to standing the device reconfigures its P-wave template (a switch of the template 242)).

Referring to Claims 5, 14 and 18, Eddy et al in view of Sloman teaches the claimed invention, wherein the one or more morphology templates stored in the memory of the vLP using far-field signals compared to a template to verify atrial capture (e.g. Sloman Figure 2 .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy et al (US Publication 2018/0185660) in view of Sloman (US Patent 6,101,416), as applied above, and further in view of Chin (US Publication 2018/0214703).

Referring to Claim 6, Eddy et al in view of Sloman teaches the method of claim 1, 
wherein the vLP comparing the morphology of a portion of the sensed vEGM to the paced atrial activation morphology template to thereby determine whether a match therebetween is detected, is performed by the vLP (e.g. Paragraph [0075]); wherein the portion of the sensed vEGM that the vLP compares to the paced atrial activation morphology template, in order to determine whether a match therebetween is detected, comprises a portion of the sensed vEGM within a specified window (e.g. Paragraph [0075]). However, Eddy et al does not disclose wherein the aLP and the vLP are configured to communicate with one another, and wherein the .

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy et al (US Publication 2018/0185660) in view of Sloman (US Patent 6,101,416), as applied above, and further in view of Chin (US Publication 2018/0214703) and Sheldon et al (US Publication 2016/0114169).

Referring to Claims 7, Eddy et al in view of Sloman teaches the claimed invention, except wherein: the aLP and the vLP are capable of communicating with one another by sending messages from one to the other; the aLP is configured to send an atrial pace notification message to the vLP prior to the aLP delivering an atrial pacing pulse to an atrium; the one or more morphology templates stored in the memory of the vLP also includes an atrial pacing artifact morphology template corresponding to far-field atrial signal components expected to be present in a vEGM sensed by the vLP when an atrial pacing pulse is delivered by the aLP; the method further comprising the vLP monitoring communication quality between the aLP and the vLP; when the communication quality is above a specified threshold, the vLP monitors for a said atrial pace notification message sent by the aLP, and the portion of the sensed vEGM that the vLP compares to the paced atrial activation morphology template, in order to determine whether a match therebetween is detected, comprises a portion of the sensed vEGM within a specified window following when or where the vLP receives a said atrial pace notification message from the aLP; when the communication quality is below the specified threshold, the vLP monitors for an atrial pacing artifact using the atrial pacing artifact morphology template, and the portion of the sensed vEGM that the vLP compares to the paced atrial activation morphology template, in order to determine whether a match therebetween is detected, comprises a portion of the sensed vEGM within a specified window following when or where the vLP detects an atrial pacing artifact. 	Chin teaches that it is known to have wherein the aLP and the vLP are configured to communicate with one another, and wherein the aLP is configured to send an atrial pace notification message to the vLP prior to the aLP delivering an atrial pacing pulse to an atrium as 
Referring to Claim 8, Eddy et al in view of Sloman teaches the method of claim 7, except wherein the vLP monitoring the communication quality between the aLP and the vLP comprises at least one of the following: the vLP performing error detection and correction on one or more messages received from the aLP and determining the communication quality based on results of the error detection and correction; the vLP measuring an amplitude or power of a received signal including one or more messages received from the aLP and determining the communication quality based on results of the measuring the amplitude or power; the vLP measuring noise associated with a channel over which messages are received from the aLP and determining the communication quality based on results of the measuring noise; or the vLP measuring time intervals between one or more consecutive messages received from the aLP and determining the communication quality based on the measured time intervals; wherein the communication quality is indicative of at least one of a quality of one or more messages or a quality of the channel over which one or more messages are received by the vLP from the aLP. 	Chin teaches that it is known to use monitoring the communication quality between the aLP and the vLP comprises at least one of the following: the vLP performing error detection and correction on one or more messages received from the aLP and determining the communication quality based on results of the error detection and correction; wherein the .
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy et al (US Publication 2018/0185660) in view of Sloman (US Patent 6,101,416), as applied above, and further in view of An et al (US Publication 2018/0008831).
Referring to Claims 9 and 10, Eddy et al in view of Sloman teaches the method of claim 1, further comprising: after the vLP determines that atrial capture occurred responsive to an 
 	An et al teaches that it is known to occasionally or an on-going basis confirm [using a second device] to communicate capture verification to ensure reliable capture without wasting energy as set forth Paragraphs [0004] and [0010] to provide reliable capture without wasting energy.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Eddy et al, with occasionally or an on-going basis confirm [using a second device] to communicate capture verification to ensure reliable capture without wasting energy as taught by An et al, since such a modification would provide the predictable results of reliable capture without wasting energy.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy et al (US Publication 2018/0185660) in view of Sloman (US Patent 6,101,416), as applied above, and further in view of Rousso et al (US Publication 2009/0099618).
Referring to Claim 11, Eddy et al in view of Sloman teaches the method of claim 1, except further comprising: after a match is detected between a said morphology template stored in the memory of the vLP and a portion of the sensed vEGM, using the portion of the sensed vEGM that matched the said morphology template to update the said morphology template stored in the memory. 	Rousso et al teaches that it is known to use a dynamic template that is calculated based on previous sensed signals as set forth in Paragraph [0261] to provide improved detection by .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eddy et al (US Publication 2018/0185660) in view of Sloman (US Patent 6,101,416 and Sheldon et al (US Publication 2016/0114169)), as applied above in claim 18, and further in view of Chin (US Publication 2018/0214703).

Referring to Claims 19, Eddy et al in view of Sloman teaches the claimed invention, except wherein: the aLP and the vLP are capable of communicating with one another by sending messages from one to the other; the aLP is configured to send an atrial pace notification message to the vLP prior to the aLP delivering an atrial pacing pulse to an atrium; the one or more morphology templates stored in the memory of the vLP also includes an atrial pacing artifact morphology template corresponding to far-field atrial signal components expected to be present in a vEGM sensed by the vLP when an atrial pacing pulse is delivered by the aLP; the method further comprising the vLP monitoring communication quality between the aLP and the vLP; when the communication quality is above a specified threshold, the vLP monitors for a said atrial pace notification message sent by the aLP, and the portion of the sensed vEGM that the vLP compares to the paced atrial activation morphology template, in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792